Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 19-cv-23479

  KAREN JARQUINN,

         Plaintiff,

  v.

  NAFTALI, INC. and
  YOSEF NAFTALI,

        Defendants.
  ____________________________/

       DEFENDANTS, NAFTALI, INC and YOSEF NATALI’S MOTION TO DISMISS
       AMENDED COMPLAINT AND/OR TO STRIKE PUNITIVE DAMAGE CLAIM

         Defendant, Naftali Inc. and Yosef Natali (“Defendants”), by and through undersigned

  counsel, and pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure, respectfully moves for

  an order dismissing Plaintiff’s, KAREN JARQUINN’S, (“Plaintiff”) claims (Counts I, II, III, and

  IV), and/or alternatively, to strike the claim for punitive damages pursuant to 12(b)(6) and/or 12(f),

  Federal Rules of Civil Procedure, and as grounds thereof, states as follows:

                                                FACTS

         Plaintiff filed a complaint against defendant Naftali Inc. alleging a violation of the Florida

  Civil Rights Act (FCRA). DE 1-2.          Plaintiff alleged National Origin Discrimination and a

  Violation of the Fair Labor Standards Act. Defendants filed a motion to dismiss because plaintiff’s

  complaint was deficient. DE 7. Particularly, plaintiff failed to allege essential facts necessary to

  prove that defendants discriminated against plaintiff since she was Hispanic and did not allege

  essential facts establishing coverage under the Fair Labor Standards Act (FLSA). Plaintiff

  amended her complaint. DE 8. In her amended complaint, plaintiff includes a claim for religious




                                                    1
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 2 of 11



  discrimination.    However, plaintiff’s amended complaint again fails to state a claim for

  discrimination or a violation of the FLSA. The facts alleged are as follows:

           Plaintiff alleges that she was terminated because she was Hispanic and that Jewish

  employees were treated more favorably than her. DE 8 ¶ 13, 14. The only fact plaintiff alleges

  to support such a statement is that defendants “keep all non-Jewish employees outside of the office,

  including Plaintiff and other Hispanic workers,” and that she was replaced with someone who was

  Jewish. Id. ¶ 13. Plaintiff alleges National Origin and Religious Discrimination against Naftali

  Inc. In a conclusory fashion, plaintiff alleges the unlawful discriminatory actions by the defendant

  and its agents were intentional, willful, malicious, and with gross disregard for the plaintiff’s

  rights. DE 8, ¶¶ 20, 24. No other allegations were raised concerning this conclusion. Plaintiff has

  requested punitive damages against defendant Naftali Inc. DE 8, pp. 4, 5.

           Plaintiff further alleges a claim for unpaid overtime pursuant to the FLSA against Naftali

  Inc. and Yosef Natali. Plaintiff attempts to allege individual and enterprise coverage. DE 8, ¶¶

  27-30.

                                STANDARD MOTION TO DISMISS
           Determining the propriety of granting a motion to dismiss requires courts to accept all the

  factual allegations in the complaint as true and evaluate all inferences derived from those facts in

  the light most favorable to the plaintiff. See Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th

  Cir.1994). Nonetheless, “conclusory allegations, unwarranted factual deductions or legal

  conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta Air Lines, Inc., 326

  F.3d 1183, 1185 (11th Cir.2003). To survive a motion to dismiss, a plaintiff's complaint must

  include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929. While in the ordinary case a plaintiff

  may find the bar exceedingly low to plead only more than “a statement of facts that merely creates

                                                    2
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 3 of 11



  a suspicion [of] a legally cognizable right of action,” it is clear that “a plaintiff's obligation to

  provide the ‘grounds' of his ‘entitlement to relief’ requires more than labels and conclusions, and

  a formulaic recitation of the elements of a cause of action will not do. Id. At 1959, 1965; see also

  Davis v. Coca–Cola Bottling Co. Consol., 516 F.3d 955, 974, n. 43 (11th Cir.2008) (noting the

  abrogation of the “no set of facts” standard and holding Twombly as a further articulation of the

  standard by which to evaluate the sufficiency of all claims”). Absent the necessary factual

  allegations, “unadorned, the-defendant-unlawfully-harmed-me accusation[s]” will not suffice.

  Ashcroft v. Iqbal, ––– U.S. ––––, ––––, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).

                                                ARGUMENT

         1.      Plaintiff’s FCRA claim alleging National Origin Discrimination against
                 Naftali Inc. should be dismissed.

         Title VII prohibits employers from engaging in practices that discriminate on the basis of

  national origin. 42 U.S.C. § 2000e-2(a)(1). Under the framework established by McDonnell

  Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), to state a claim

  Plaintiff must allege that he is a qualified member of a protected class who was subjected to an

  adverse employment action in contrast to similarly situated employees outside the protected class.

  Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1264 (11th Cir.2010).

         Although “[a] complaint in an employment discrimination case need not contain specific

  facts establishing a prima facie case under the evidentiary framework for such cases to survive a

  motion to dismiss [,] complaints alleging discrimination still must meet the ‘plausibility standard”

  of Twombly and Iqbal.” Henderson v. JP Morgan Chase Bank, N.A., 436 Fed.Appx. 935, 937 (11th

  Cir. 2011) (internal citation omitted). A plaintiff may meet this standard by alleging facts showing

  that similarly-situated employees outside of the protected class were treated more favorably with

  respect to an employment decision. Cf. id. (citing Maynard v. Bd. of Regents, 342 F.3d 1281, 1289

                                                   3
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 4 of 11



  (11th Cir. 2003) ). “In order to make a valid comparison, the plaintiff must show that he and the

  comparators are similarly situated in all relevant respects.” Connor v. Bell Microproducts-Future

  Tech, Inc., 492 Fed.Appx. 963, 965 (11th Cir. 2012). “The comparator must be nearly identical to

  the plaintiff in order to prevent courts from second-guessing an employer’s reasonable decisions.”

  Id.

         The national origin claim should be dismissed since plaintiff fails to allege that she was

  replaced by a person with a different national origin, or that she was treated differently than those

  with different national origins. The term “national origin” in Title VII, on its face, refers to the

  country where a person was born or, more broadly, the country from which his or her ancestors

  came. Espinoza v. Farah Mfg. Co., Inc., 414 U.S. 86, 94 S. Ct. 334, 38 L. Ed. 2d 287 (1973).

  Discrimination based upon Judaism is not national origin discrimination based on a person’s place

  of origin because Jewish person come from a variety of countries. Lapine v. Edward Marshall

  Boehm, Inc., 1990 WL 139055 (N.D. Ill. 1990).

         In Lapine, the plaintiff, a Jewish woman, sued her former employer under Title VII for

  employment discrimination. The plaintiff alleged that the employer terminated her because she

  was Jewish. Id. at * 1. The plaintiff asserted discrimination claims based on religion and national

  origin. Id. The employer moved to dismiss the national origin claim under Rule 12(b)(6) on the

  grounds that Judaism is a not a basis for national origin discrimination claim. Id.

         In that case, the court stated, “Plaintiff can point to no authority for the proposition that the

  characteristic of being ‘Jewish’ indicates national origin.” Id. at *5. The court acknowledged that

  Judaism is indisputably a religion and has been held to constitute a race as well. Id., citing Shaare

  Tefila Congregation v. Cobb, 481 U.S. 615 (1987). But being Jewish gives no indication of an

  individual's country of origin “[n]or does it indicate the country of origin of one's ancestors or



                                                    4
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 5 of 11



  suggest the physical or cultural characteristics of a national origin group.” Id. “Indeed, Jews, like

  Catholics and Protestants, hail from a variety of different countries.” Id. Applying the standards

  for national origin laid out in Espinoza v. Farah Mfg. Co., 414 U.S. 86 (1973), the court found that

  the plaintiff had failed to state a claim for national origin discrimination.

         In Colon v. Secretary, Dept of Homeland Sec., 2013 WL 1233096 (M.D. Fla. Mar 1, 2013),

  the court dismissed the national origin claim because there were no allegations that plaintiff

  suffered disparate treatment because of his national origin or that the individuals who received

  promotions were of different national origins. In Saud v. California, 2015 WL 4393913 (E.D.

  Cal July 15, 2015), the court dismissed the national origin discrimination claim since plaintiff did

  not allege that the more favorably treated employees’ national origin was different from plaintiff’s

  national origin. Likewise, in Carr v. New Jersey, 2010 WL 2539782 (D NJ. June 17, 2010), the

  court dismissed the national origin claim because the plaintiff failed to identify the national origin

  of the candidate that was ultimately selected for the position he sought. The court went on to state

  that, “without any kind of showing that Stanecki's national origin was different from Plaintiff's,

  there is no claim and Ijoma's continent of birth is immaterial.”

         The above cases are substantially similar to this case. Here, plaintiff is trying to

  manufacture a national origin claim by claiming she was terminated because she was Hispanic and

  replaced with someone who is Jewish. This does not qualify as “National Origin” Discrimination

  since Jewish is a religion rather than a National Origin. In this case, plaintiff has not alleged that

  the selected Jewish worker’s national origin is different from plaintiff's national origin. Moreover,

  plaintiff’s statement that Hispanics are required to work outside the office does not appear to

  support a claim for national origin discrimination. Accordingly, plaintiff’s national origin claim

  should be dismissed.



                                                     5
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 6 of 11



         2.        Plaintiff’s FCRA claim alleging Religious Discrimination against Naftali Inc.
                   should be dismissed.

         Likewise, plaintiff is unable to allege a claim for religious discrimination. Religious

  discrimination requires proof of the same elements as national origin discrimination. To establish

  a prima facie case of .. religious discrimination, a plaintiff must establish four elements: (1) she

  was a member of a protected class; (2) she was subject to an adverse employment action; (3) she

  was qualified to do her job; and (4) her employer treated similarly situated employees outside of

  her class more favorably. Coar v. Pemco Aeroplex, Inc., 372 Fed. App'x. 1, 3 (11th Cir. 2010).

         At this stage of the proceedings, plaintiff need not plead each element of the McDonnell

  Douglas prima facie case. Davis v. Coca–Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir.

  2008) (“[A] plaintiff need not satisfy the McDonnell Douglas framework at the pleading stage in

  order to state a claim for disparate treatment ....”). Nonetheless, “complaints alleging

  discrimination still must meet the ‘plausibility standard' of Twombly and Iqbal.” See Henderson v.

  JP Morgan Chase Bank, 436 Fed.Appx. 935, 937 (11th Cir. 2011). This standard requires well-

  plead factual allegations that are more than “ ‘merely consistent with a defendant's liability,’ ” and

  raise “ ‘more than a sheer possibility that a defendant has acted unlawfully.’ ” Bowers v. Bd. of

  Regents of Univ. Sys. Of Ga., 509 Fed.Appx. 906, 910 (11th Cir. 2013).

         To survive a motion to dismiss, the plaintiff must allege facts sufficient to support a

  reasonable inference that the defendant engaged in religious discrimination against the plaintiff.

  See Henderson, 436 Fed.Appx. at 937. One way to meet this standard is by “alleging facts showing

  that similarly-situated [individuals] outside [the plaintiff's religious] class were” treated more

  favorably. Id.

         Plaintiff’s claim fails for religious discrimination fails because she does not identify her

  religious beliefs that resulted in discrimination. She only alleges that she was replaced by someone

                                                    6
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 7 of 11



  who was Jewish. Hispanic is not a religion but rather a nationality. Morrison v. Garraghty, 239

  F.3d 648, 658 (4th Cir.2001). The term Hispanic refers to persons of Spanish heritage and persons

  of Spanish origin. Garza v. County of Los Angeles, Cal, 756 F. Supp. 1298, footnote 1 (CD Cal

  1990); Shield Club v. City of Cleveland, 647 F. Supp 274, Footnote 13 (N.D Ohio July 15, 1986).

  The term Hispanic is customarily defined as “of, or derived from Spain or the Spanish.” Bennun

  v. Rutgers State Univ., 941 F.2d 154, 173 (3rd Cir. 1991), reh en bane denied, 941 F.2d 154: cert.

  denied, 502 U.S. 1066 (1992). Thus, plaintiff fails to allege that she was replaced by someone

  outside her protected class on religious grounds.

         3.      The claim for punitive damages should be dismissed.

         The Complaint does not support a claim for punitive damages under the FCRA. Under

  settled law, the FCRA is to be construed similarly to its federal counterpart, Title VII of the Civil

  Rights Act of 1964, 42 U.S.C. § 2000e et seq. See, Morrow v. Duval County School Board, 514

  So,2d 1086, 1087 (Fla. 1987). Punitive damages are available under Title VII, and by corollary,

  the FCRA, where the plaintiff shows that the defendant “engaged in ... discriminatory practices

  with malice or with reckless indifference to the federally protected rights of an aggrieved

  individual.” Kolstad v. American Dental Ass'n, 119 S.Ct. 2118, 2125 (1999). “More is required to

  meet this standard than mere conclusory statements that defendant acted intentionally and with

  malice.”    Jozwiak v. Walt Disney Imagineering, Walt Disney Imagineering Research &

  Development, Inc., Walt Disney World Co., Case No. 6:03-cv-696 (M.D. Fla. Sept. 4, 2003)

  (striking FCRA punitive damages claim in plaintiff’s complaint) (a true and correct copy of the

  Order is attached for the Court's reference as Exhibit “A”).

         Here, plaintiff’s allegations in his amended complaint do not even remotely demonstrate

  that Naftali Inc. acted with “malice or reckless disregard” in perpetrating the alleged



                                                   7
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 8 of 11



  discrimination. Indeed, plaintiff makes only a conclusory allegation that Naftali Inc. acted with

  such level of intent, without alleging any facts supporting or creating such an inference. Clearly,

  plaintiff has failed to meet these standards. Accordingly, this Court should dismiss and/or strike

  plaintiff's claim for punitive damages under the FCRA.

         4.      The FLSA claim(s) against Naftali Inc, and Yosef Natali should be dismissed
                 for failure to allege sufficient facts.

         The Fair Labor Standards Act “requires employers who meet its preconditions to pay

  workers a minimum wage and to provide overtime pay where workers exceed forty hours per

  week.” Polycarpe v. E&S Landscaping Serv., Inc., 616 F.3d 1217, 1220 (11th Cir. 2010). The

  FLSA is triggered when either the employer falls under the FLSA’s enterprise coverage

  provision or a particular employee falls under the FLSA’s individual coverage provision. Id.

  In this instance, the Court should dismiss plaintiff’s Complaint because plaintiff has not

  sufficiently pleaded either theory of coverage.

                 a.      Plaintiff fails to plead individual coverage against Defendants.

         For individual coverage to apply, the particular employee in question must be directly

  participating in the actual movement of persons or things in interstate commerce by 1) working

  for an instrumentality of interstate commerce, e.g., transportation or communication industry

  employees, or 2) by regularly using the instrumentalities of interstate commerce in his work, e.g.,

  “regular and recurrent use of interstate telephone, telegraph, mails, or travel.” Josendis v. Wall to

  Wall Residence Repairs, Inc., 662 F.3d 1292, 1315-16 (11th Cir. 2011). With regard to individual

  coverage, the “Supreme Court has articulated that it is the intent of Congress to regulate only

  activities constituting interstate commerce, not activities merely affecting commerce.” Thorne

  v. All Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir. 2006) (emphasis added) (citing

  McLeod v. Threlkeld, 319 U.S. 491, 497 (1943)). Put another way, “an employee may claim

                                                    8
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 9 of 11



  ‘individual coverage’ if he regularly and directly participates in the actual movement of things

  or persons in interstate commerce.” Ceant v. Aventura Limo. & Transp. Serv., Inc., 874 F. Supp.

  2d 1373, 1376 (S.D. Fla. 2012). In Ceant, 874 F. Supp. 2d at 1378, the district court explained

  that, at a bare minimum, in order to establish the existence of individual coverage a plaintiff must

  “state the nature” of the plaintiff’s work and “must provide only straightforward allegations

  connecting that work to interstate commerce.” Ceant v. Aventura Limo. & Transp. Serv., Inc.,

  874 F. Supp. 2d 1373, 1378 (S.D. Fla. 2012); See also, Kitchings v. Fla. United Methodist

  Children's Home, Inc., 393 F. Supp. 2d 1282, 1293 n.26 (M.D. Fla. 2005) (“For an employee to

  be engaged in commerce, ‘a substantial part of the employee's work must be related to interstate

  commerce.’”) (emphasis added) (quoting Boekemeier v. Fourth Universalist Soc’y in City of

  N.Y, 86 F. Supp. 2d 280, 287 (S.D.N.Y. 2000)).

         In this case, defendants have scoured plaintiff's Complaint and found no allegation

  regarding the plaintiff's work which would satisfy the pleading requirements for individual

  coverage against defendants. There are no allegations in these paragraphs in which plaintiff alleges

  anything that could, with ill-fitting inferences, even be construed as vaguely relating to individual

  coverage against defendants. Plaintiff does not even describe the nature of Naftali Inc’s business,

  or the nature of her duties or responsibilities other than she was an Assistant Manager. In other

  words, plaintiff fails to allege she engaged in interstate commerce, or in the production

  of goods, let alone allege sufficient facts about how s he actually participated in the

  movement of persons or things in interstate commerce. The Court should therefore dismiss

  plaintiff's Complaint to the extent she relies on individual coverage. See Ceant, 874 F. Supp.

  2d at 1376 (dismissing individual coverage claim based on similar allegation because Plaintiff




                                                   9
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 10 of 11



   did not connect his work to interstate commerce); Perez v. Muab, Inc., 2011 WL 845818, at *3

   (Cohn, J.) (dismissing individual coverage claim containing only barebones allegations).

                  b.      Plaintiff fails to plead enterprise coverage against Defendants.

          This Court should also dismiss the complaint to the extent plaintiff relies upon enterprise

   coverage to confer jurisdiction. Not all enterprises are covered by the FLSA. Plaintiff has

   failed to plead adequately in her Complaint that Naftali Inc. is a covered enterprise. A covered

   enterprise is one that: (1) has employees engaged in commerce or the production of goods for

   commerce, or has employees handling, selling, or otherwise working on goods or materials that

   have been moved in or produced for commerce by any person; and (2) has at least

   $500,000.00 of annually gross volume of sales or business done. Polycarpe, 616 F.3d at 1220

   (citing 29 U.S.C. § 203(s)(1)(A)).

          In her Complaint, plaintiff alleges not a single fact connecting any employee’s work or

   Naftali’s business to interstate commerce in the allegations against defendants. Plaintiff only

   alleges that Naftali’s derives revenues in excess of $500,000 and it engaged in commerce. As Judge

   Cohn noted in Mullins v. Posh Potties, LLC, No. 13-80834-CIV, 2013 WL 5728105, at *3

   (S.D. Fla. Oct. 22, 2013), Twobly and Iqbal require at least some facts establishing that an

   employer's business involves interstate commerce. In that case, Plaintiff alleged, “Defendants

   employed employees who regularly were and are engaged in commerce or the production of goods

   for commerce, with Defendant having annual gross volume of sales or business done of not less

   than $500,000 within the meaning of ... the FLSA.” DE 1 ¶ 10. Judge Cohn held “this bare-bones

   legal conclusion merely tracks the legal prerequisites for enterprise coverage, unsupported by any

   factual allegations regarding the nature of Defendants' business, and is thus deficient.”




                                                   10
Case 1:19-cv-23479-DPG Document 10 Entered on FLSD Docket 09/09/2019 Page 11 of 11



           Here, plaintiff pleads no such facts the claims against these defendants. Similar to Mullins,

   Plaintiff’s allegations are deficient. Plaintiff alleges, “That at all times material hereto, Plaintiff

   was ‘engaged in commerce’ within the meaning of the FLSA.” DE 8, ¶ 8. “Defendants have been

   at all times material engaged in interstate commerce, and Defendants’ annual gross revenues

   derived from this interstate commerce, upon information and belief, are in excess of $500,000.00

   for the relevant time period.” Id. ¶ 9. In fact, plaintiff does not even describe the nature of Naftali’s

   business at any place in the complaint. The court should therefore dismiss Plaintiff's Complaint

   to the extent she relies on enterprise coverage.

                                              CONCLUSION
           Based upon the foregoing, defendant Naftali Inc. and Yosef Natali respectfully requests

   that this Court grant Defendants’ Motion to Dismiss Amended Complaint and claim for punitive

   damages with prejudice.

                                     CERTIFICATE OF SERVICE
           I hereby certify that a true and correct copy of defendant Naftali, Inc. and Yosef Natali’s

   motion to dismiss amended complaint and/or strike the claim for punitive damages was filed with

   the clerk of court via the CM/ECF system this 9th day of September, 2019.

                                                   SOLNICK LAW P.A.
                                                   17501 Biscayne Boulevard, Suite 420
                                                   Aventura, FL 33160
                                                   Tel: 305-629-6530
                                                   Email: pete@solnicklaw.com

                                                  /s/ Peter J. Solnick
                                           By: _______________________________
                                                  Peter J. Solnick, Esq./Fla. Bar. 670006




                                                      11
